STEINFELD, Justice.
This is an appeal by the Department of Public Safety and its Commissioner from a judgment of the circuit court that set aside the revocation of the appellee’s motor vehicle operator’s license.
Appellee Ashworth filed in the circuit court a petition for appeal from the order revoking (KRS 186.565), but he failed to have a summons issued. However, he served a copy of the petition on the Department of Public Safety. The Department moved to dismiss because of the lack of summons, but its motion was overruled. KRS 186.565 does not specifically require that a summons be issued, however CR 3 provides that “A civil action is commenced by the filing of a complaint and the issuance of a summons * * That rule applies here. It is our opinion that the trial court erred in failing to sustain the motion to dismiss.
The judgment is reversed for the entry of a judgment consistent herewith.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.